Appeal by the defendant from a judgment of the Supreme Court, Kings County (Miller, J.), rendered January 10, 1990, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant was convicted of acting in concert with his two coperpetrators in connection with the choking and strangulation of the victim. Viewing the evidence adduced at the trial in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that the defendant’s oral and *327videotaped statements to law enforcement authorities established that he was aware of his companion’s homicidal intentions and shared the intent to kill the victim (see, People v Gonzalez, 143 AD2d 681, 682). Moreover, the defendant’s participation in the murder, namely, hitting the victim over the head with a stick two or three times, forcefully carrying him up the stairs of an apartment building, and searching for an alternative strangling device after a wire that was wrapped around the victim’s neck broke, belies his claim that he had no reasonable ground to believe that the coperpetrators intended to engage in conduct likely to result in the victim’s death (see, People v Powell, 167 AD2d 432, 433). Further, the defendant’s actions and participation was such that the jury could reasonably infer that he shared the intent to kill the victim, even though he did not himself administer the fatal injury.
Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the credible evidence (see, CPL 470.15 [5]; People v Powell, supra). Rosenblatt, J. P., Miller, O’Brien and Ritter, JJ., concur.